202 S.W.3d 35 (2006)
STANLEY T. JOHNSON, Movant/Appellant,
v.
STATE OF MISSOURI, Respondent/Respondent,
No. ED 86907
Missouri Court of Appeals, Eastern District, Division Four.
September 19, 2006
Michelle Murphy Rivera, St. Louis, Missouri, for Appellant.
Shaun J. Mackelprang, Daniel Neal McPherson-co-counsel, Jefferson City, Missouri, for Respondent.
Before Roy L. Richter, P.J., Kathianne Knaup Crane, J. and Sherri B. Sullivan, J.

ORDER
PER CURIAM.
Stanley T. Johnson (Appellant) appeals from the motion court's judgment denying his amended Rule 29.15[1] motion to vacate, set aside, or correct judgment and sentence. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings and conclusions are not clearly erroneous. Daugherty v. State, 159 S.W.3d 405, 407 (Mo.App. E.D. 2005). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R. Crim. P. 2006, unless otherwise indicated.